épublique Démocratique du Congo 1 Saugi, le 15 05. "4
, ? septenbre 2 …

F4 w

Ministère des Affaires Foncières

M. N°2.469.3/U4IN/AFF.F/CT1/78&
Direction des Titres Immobiliers PR 3/01
Circonscription Foncière de Téhops I.- Transmis copie i j
è pour inf
Division des Titres Innovsiliers. tu che

sr le Directeur Chef de

rvice des Titres Innobiliers.-

- Monsieur |! Sidthédi/ dd bhèninistrateur
lAhlhéde de Territoire de Basoko:-

LR ANG TL.

Annexe v/0:47r° = M
A «AH/N° DG/ 0969/0915 BU 29/07 1sleur le Chef de Division
Réf. At FACE tre/ TE0BO 1-=
Objet Projet Contrat d'Emphytéose à IBSANGI
Paicelie n° : S.R.933.- à
LOUE CE Territoire de Basoko-- A Monsieur le Birecteur Général de
Wniééé Localité Mekake 11I.- =
la Société Plantations et------ _
PAPA Huileries du Congo 8-4 (PHC)
à KINSHASA.-
J'ai l'hanneur de vous faire pa sou: avec prièr srner dün
signés, deux exemplaires du F de Contrat d'Emphy +R.933.—

située dans Le Gofrthd ne! Territoire de Bagoko, Localité lekake I11--

que vous occupez en vertu de : “ertificat à ‘Enregistrement Vol. CK:99 Folio 136=-——
êu vingt-quatre août mil meuf cent cinquente-cing:--

Je vous signale que votre contrat n'interviendra qu'après le paiement de la somme reprise ci-dessous

FC 70.680,90

XXX

et répartie comme suit :
- Prix de référence du terrain
- Taxe d'établissement du contrat : _XXAXXXYZ
Taxe de P.V. de mise en valeur FC 15.950,90
- Taxe de Certificat d'e rement : En 7-740,09
- Note d'usage XAXXIXAXXXXIX
- Frais de mesurage et bornage : EC 32-229 00
- Frais de consultation : un see
- Frais croquis

- Occupation provisoire

Fun £ 01 FC 14.156,00
Loyer du 45/09. au 31/12/2015 ais 00

XXXXXXXXXKXXX

TOTAL 0 ù
À DEDUIRE : montant déjà payé suivant quittance noe6}5y7. du Ex, {te 1ac15.-
TOTAL Fc 153.006,7©

vouloir verser en espèces entre les mains du Comptable des Titres
11,050/1524 auprès de la Banque

Montant que je vous prie de bien

Immobiliers de Tshopo I à ISANGI ou au compte n°

Centrale du Congo à_ KISANGANI.-— Es

à F n n mie ».

La quittance qui vous sera délivrée doit m'être présentée ou transmise en her s e *
_- ra ' Ft A "

temps que les deux exemplah@éodui Coy)Erat d Emphytéose endéans le mois de la D PSN

présente lettre, ainsi que KAcRÉ d'idenbite G-Jainte, / /

1€ LS \ : PARCS

2 sent

Veuillez agréer, Moi =) 11) 5) “

\ à 4) La Consers i 7
Aron 6 LIT 29 EAN ELoTTOud DPAAETe

0140838 € 77

REPUBLIQUE DEMOCRATIQUE DU CONGO Isangi, le 15 septemb
, le septembre 2015

MINISTÈRE DES AFFAIRES FONCIERES y

CIRCONSRIPTION FONCIERE TSHOPO |
DIVISION DES TITRES IMMOBILIERS
ISANGI
Téls : 0811480087 - 0810126700

N° 2.469 3/MIN/AFF/CTI/TSHO/070/2015

Transmis copie pour information à
Monsieur le Comptable Public des Titres
Immobiliers Tshopo | à Isangi
Monsieur le Chef de Ressort de la Direction
Général des Recettes de la Provinces
l Orientale à Basoko

Î pur

A Monsieur le Directeur Général de la Societé |

Plantations et Huileries du Congo S.A { PHC }
Objet : Projet Contrat à la signeture à Kinshasa
Terrain n° S.R 933
Territoire de BASOKO
Contrat d'emphytéose Monsieur

Me référant à votre lettre/O.M n° DG/060/015 du

29 juillet 2015 par laquelle vous solliciter le titre de propriété pour votre Terrain inscrit sous le n° SR 933 à
usage agricole, situé dens le Territoire de BASOKO, localité MEKAKE lil, j'ai l'honneur de vous faire parvenir en
annexe à la présente, deux exemplaires d'un projet &e contrat d'emphytéose tout en vous priant de bien
vauleir me les renvoyer dûment revêtus de votre signature sur la rubrique « L'EMPHYTEOTE n accompagnés du

bordereau de versement.

Ce contrat est établi aux conditions suivantes :

“Taxe d'établissement contrat : FC 4.650.00

"Taxe croquis : FC 1.860.00
"Note d'usage : FC 1.395,00
“  Fraistechniques :FC 930.00
“Frais administratifs :FC 465.00

FC 9.300.00

TOTAL À PAYER

Je vous signale que l'intervention de votre contrat

est conditionnée au payement de la somme détaillée ci-dessus, montant que Vous demande de bien
het Unique de la Direction Générale des Recettes de la Province

vouloir verser en espéces au Guic
Orientale à Kisangani
Votre désintéressement sera considéré comme la
renonciation tacite à votre demande qui sera d'ailleurs classée sans suite.

Veuillez agréer, Monsieur, l'assurance de ma

considération distinguée.
